DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figures 3-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  In particular, figures 3-5 either are from or represent prior art in the form of at least non-patent literature citation #2, titled “Visual and auditory working memory network by TMS induced EEG phase synchronization”, and non-patent literature #5, titled “Fronto-parietal and fronto-temporal theta phase synchronization for visual and auditory-verbal working memory”, found in the Information Disclosure Statement submitted 03 June 2019 and non-patent literature citation #2, titled “TMS-induced theta phase 

Specification
The disclosure is objected to because of the following informalities:
The specification recites multiple abbreviations and acronyms.  The first instance of an abbreviation or acronym should be accompanied by the fully written term.  See, for example, at least “DSM-5” and “MADRS” in pg. 1.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
The preamble of claim 1 is missing the term “a” preceding “neuropsychiatric disorder”.
The last limitation of claim 4 is missing the term “a” preceding “neuropsychiatric disorder”  
Dependent claims 2, 3, 5, and 6 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the correlation and severity of neuropsychiatric disorder" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In particular, there is insufficient antecedent basis for each of “the correlation” and “the severity of neuropsychiatric disorder”.  Furthermore, it is unclear which correlation “the correlation” is referring to of the plural “correlations” recited in the third limitation.  Dependent claims 2, 3, 5, and 6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 4 recites the limitation "the correlation and severity of neuropsychiatric disorder" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the 

Regarding claims 1 and 4, it is unclear what constitutes “correspondence between the correlation and severity of neuropsychiatric disorder”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  It is unclear what the term “correspondence” in claims 1 and 4 is used by the claim to mean particularly with respect to “the correlation and severity of neuropsychiatric disorder”.  Dependent claims 2, 3, 5, and 6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Regarding claims 1, 4, 5, and 6, the disclosure fails to provide sufficient written description for “analyzing correspondence between the correlation and severity of a neuropsychiatric disorder” in claims 1 and 4, “wherein the neuropsychiatric disorder is depression, schizophrenia, bipolar disorder, or dementia” in claims 5 and 6 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, while the disclosure provides a singular example of identifying a difference in depression scoring before and after electroconvulsive therapy (see Fig. 7-9 and para. 68-75) illustrating an efficacy of electroconvulsive therapy for depression, the disclosure is silent regarding analyzing and outputting correspondence between the correlation and severity of a neuropsychiatric disorder, and in particular, wherein the neuropsychiatric disorder is depression, schizophrenia, bipolar disorder, or dementia.  Dependent claims 2, 3, 5, and 6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 encompasses a transitory medium given the claim's broadest reasonable interpretation in light of paragraph 27 of the specification.  Such media have been held to be 

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
Claims 1-3, 5, and 6 are directed to a product which falls under the four statutory categories (STEP 1: YES).
Claim 4 is not directed to one of the four statutory categories (STEP 1: NO) as identified above. Regardless, for the purposes of compact prosecution, claim 4 is still evaluated under Steps 2A and 2B.
However, the claims recite detect electroencephalograms in a plurality of regions of the brain using a plurality of electrodes disposed on the brain to which the electromagnetic stimulus was applied; compute correlations between a part of the brain associated with the prescribed region to which the electromagnetic stimulus was applied and parts of the brain associated with the plurality of regions, on the basis of a plurality of electroencephalograms obtained respectively from the plurality of electrodes; and analyze and output correspondence between the correlation and severity of neuropsychiatric disorder.  The claims further recite computes phase synchrony between two points in the prescribed region to which the electromagnetic stimulus was applied and one region among the plurality of regions and indexes a relation of corresponding parts of the brain between the two points on the basis of the phase synchrony; applies the electromagnetic stimulus to a visual area of the brain, and indexes a relation between the visual area and another part of the brain; or wherein the neuropsychiatric disorder is depression, schizophrenia, bipolar disorder, or dementia.  This process amounts to the abstract idea groupings of a certain method of organizing human activity and mental processes October 2019 Update: Subject Matter Eligibility.  Thus, the claims recite a judicial exception.  (STEP 2A, PRONG 1: YES).
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed device and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a device (claim 1), a signal generating unit configured to apply an electromagnetic stimulus to a prescribed region in a brain of a subject (claim 1), generate an electromagnetic stimulus to be applied to a prescribed region in a brain of a subject (claim 4), an electroencephalogram detecting unit including a plurality of electrodes (claim 1), a computing unit (claim 1), an analysis and output unit (claim 1) is not sufficient to impart patentability to the method performed by the apparatus.  Although the claims recite these computer components for performing at least some of the recited functions, these elements are recited at a high level of generality for performing their computer functions (i.e., stimulating, detecting data, processing the detected data, outputting data).  This is evidenced by at least Fig. 1, 2, and 6, which illustrate the components as either non-descript black boxes, stock images, or commercial off the shelf products.  Further evidence is provided by the specification.  See, for example, at least para. 20-22, 24, 42, 44, and 45.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed detecting, computing, indexing, analyzing and outputting are merely performing the steps of processing data, in addition to the mere claiming of stimulating and outputting data, but are not tied to improving any functionality of the computer system.  Furthermore, the signal generating unit and encephalogram detecting unit are merely recited to perform their insignificant pre-solution activities of stimulating and data gathering.  Thus, the signal generating unit and encephalogram detecting unit are also not tied to improving 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed device and the process it performs does not require the use of a particular machine, nor does it result in the Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  In particular, the signal generating unit and encephalogram detecting unit being recited and organized in a generic fashion to perform their generic functions of stimulating and data gathering is adding insignificant extrasolution activity to the judicial exception (e.g., mere stimulating and data gathering in conjunction with a law of nature or abstract idea) which the courts have also held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tass (US 2015/0238104).

Regarding claims 1 and 4, Tass teaches a device for evaluating a pathological condition of neuropsychiatric disorder (claim 1) (Tass, Title, “Device and Method for Examining a Phase Distribution Used to Determine a Pathological Interaction Between Different Areas of the Brain”) and a program for causing a computer to:
generate an electromagnetic stimulus to be applied to a prescribed region in a brain of a subject (Tass, Fig. 1, stimulation unit 11; para. 13, “The stimulation unit 11 generates stimuli 22 using the control signals 21 and administers them to a patient. The stimuli 22 are administered to the patient as a sequence of identical individual stimuli and are configured to stimulate the neurons of the patient in the brain areas to be examined.” Para. 14, “electrical stimuli 22”);
detect electroencephalograms in a plurality of regions of the brain using a plurality of electrodes disposed on the brain to which the electromagnetic stimulus was applied (Tass, Fig. 1, measuring unit 12; para. 18, “The measuring unit 12 includes one or more sensors which allow the detection of the neural activity of the stimulated neurons with sufficient ;
compute correlations between a part of the brain associated with the prescribed region to which the electromagnetic stimulus was applied and parts of the brain associated with the plurality of regions, on the basis of a plurality of electroencephalograms obtained respectively from the plurality of electrodes (Tass, para. 15, “the control and analysis unit 10… determines the probability that the phase distribution differs from an equal distribution.”); and
analyze and output correspondence between the correlation and severity of neuropsychiatric disorder (Tass, para. 15, “The control and analysis unit 10 determines whether a pathological interaction between the brain areas is present using this analysis.”).

Regarding claim 2, Tass teaches the device for evaluating the pathological condition of the neuropsychiatric disorder according to claim 1, wherein the computing unit computes phase synchrony between two points in the prescribed region to which the electromagnetic stimulus was applied and one region among the plurality of regions and indexes a relation of corresponding parts of the brain between the two points on the basis of the phase synchrony (Tass, para. 25, “The function of apparatus 1 will be described in more detail, in the following.  The aim in this respect is the detection of diagnosis-relevant, pathologically increased couplings between brain areas in which excessively synchronized, oscillatory neural activity is located.” Para. 40-41, “The phase reset primarily mirrors the effect of the stimulus on a brain area.  The complex evoked responses detected by the apparatus 1, however, mirror the diagnosis-relevant pathologically increased couplings between brain areas.  Tim intervals in which a phase reset takes place should therefore be left of the analysis of the complex evoked responses.  For this purpose, the difference of the phases is determined before and after the application of the stimulus 22.  The index of the phase reset belonging to the Фk is determined first using                         
                            
                                
                                    σ
                                
                                
                                    k
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                j
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            e
                                            x
                                            p
                                            
                                                
                                                    i
                                                    2
                                                    π
                                                    
                                                        
                                                            φ
                                                        
                                                        
                                                            k
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    t
                                                                
                                                                
                                                                    j
                                                                    ,
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    .”  Para. 52, “The complex evoked responses which hereby occur are characteristic for a pathologically increased interaction between different brain areas.”).

Regarding claim 3, Tass teaches the device for evaluating the pathological condition of the neuropsychiatric disorder according to claim 2, 
wherein the signal generating unit applies the electromagnetic stimulus to a visual area of the brain (Tass, para. 51, “… visual stimuli 22…  Different brain areas or different part regions of brain areas are hereby directly stimulated, whereby the complex evoked responses occur amplified.  On an invasive stimulation, i.e. an electrical stimulation of the brain or of the spinal cord of the patient, individual pulses are preferably applied as stimuli 22.”) , and
wherein the computing unit indexes a relation between the visual area and another part of the brain (Tass, para. 25, “The function of apparatus 1 will be described in more detail, in the following.  The aim in this respect is the detection of diagnosis-relevant, pathologically increased couplings between brain areas in which excessively synchronized, oscillatory neural activity is located.” Para. 40-41, “The phase reset primarily mirrors the effect of the stimulus on a brain area.  The complex evoked responses detected by the apparatus 1, however, mirror the diagnosis-relevant pathologically increased couplings between brain areas.  Tim intervals in which a phase reset takes place should therefore be left of the analysis of the complex evoked responses.  For this purpose, the difference of the phases is determined before and after the application of the stimulus 22.  The index of the phase reset belonging to the normed phase Фk is determined first using                 
                    
                        
                            σ
                        
                        
                            k
                        
                    
                    
                        
                            
                                
                                    t
                                
                                
                                    '
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    e
                                    x
                                    p
                                    
                                        
                                            i
                                            2
                                            π
                                            
                                                
                                                    φ
                                                
                                                
                                                    k
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            j
                                                            ,
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            .”  Para. 52, “The complex evoked responses which hereby occur are characteristic for a pathologically increased interaction between different brain areas.”).

Regarding claim 5, Tass teaches the device for evaluating the pathological condition of the neuropsychiatric disorder according to claim 1, wherein the neuropsychiatric disorder is depression (Tass, para. 21, “The apparatus 1 can in particular be used for the diagnosis and treatment of neurological or psychiatric diseases, e.g…. depression”).

Regarding claim 6, Tass teaches the device for evaluating the pathological condition of the neuropsychiatric disorder according to claim 1, wherein the neuropsychiatric disorder is schizophrenia, bipolar disorder, or dementia (Tass, para. 21, The apparatus 1 can in particular be used for the diagnosis and treatment of neurological or psychiatric diseases, e.g.… schizophrenia,… as well as further diseases which are characterized by pathologically increased neural synchronization.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715